Citation Nr: 0123836	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
December 1987, and from May 1991 to April 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2001 the Board denied service connection for allergic 
rhinitis.  For reasons that will be explained below, this 
decision must be vacated.  


FINDINGS OF FACT

1.  In June 2001 the Board denied service connection for 
allergic rhinitis.  

2.  The record shows that the June 2001 Board decision was 
not mailed to the veteran.  


CONCLUSION OF LAW

The Board's June 2001 decision denying service connection for 
allergic rhinitis is vacated.  38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.904 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board may be vacated at any time upon 
request of the appellant, or on the Board's own motion.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

After its completion, the Board's June 2001 decision was to 
be mailed to the veteran.  However, internal communications 
indicate that it was not mailed to the veteran because it 
somehow got stuck to another envelope.  

As a result, it was recommended that the decision be vacated 
and that a de novo decision be completed and dispatched 
allowing the veteran a new 120 day period to appeal to the 
United States Court of Appeals for Veterans Claims (Court).  

In light of the above, the June 2001 Board decision denying 
service connection for allergic rhinitis is vacated.  

The Board notes that the decision pertaining specifically to 
de novo consideration of the issue of service connection for 
allergic rhinitis is contained in a separate decision.  


ORDER

The June 2001 decision wherein the Board denied service 
connection for allergic rhinitis is vacated.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

